I cannot concur in the foregoing opinion. McMaster acquired no vested interest in the land claimed *Page 592 
by him by reason of his settlement and occupancy thereof; the land upon which he made settlement being designated by the plat and survey as a street divested him of whatever interest he may have had. (The City of Guthrie v. H. C. Beamer, 3 Okla. 652.)
A townsite settler cannot maintain an action against a board of townsite trustees appointed under and act of congress to compel a conveyance to him of property upon which he has made settlement.
The case of McMaster v. The Townsite Trustees, tried in Canadian county, never went to judgment; the court in that case never proceeded further than to make findings of fact in the case. This was not rendering a judgment; findings of fact by a court in a case tried to the court have no more force or effect than the verdict of a jury, when the case is tried to a jury.
The order made in Kingfisher county did not help matters, as the judge had no power or authority to make an order or render judgment in the case when absent from the county; such order was a nullity.
A settler claiming property under the United States townsite laws, before he can maintain an action in the territorial courts to litigate his claim must make application to the townsite trustees for a deed and if the trustees refuse to convey to him he must appeal and litigate the matter through all the branches of the interior department, if he fails to do this he abandons his claim, whatever it may be.
By platting government land as a townsite into lots, blocks, streets and alleys, the streets and alleys designated are *Page 593 
dedicated as streets and alleys to public uses and when a municipal corporation is afterwards organized covering the territory embraced in such townsite, such municipal corporation, where no conveyance has been made to it of the streets and alleys, does not become invested in the fee of such streets so as to enable one claiming a portion thereof to maintain an action for the title thereto.